NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WOODIE LEO WILLIAMS, Jr.,                       No. 19-16090

                Plaintiff-Appellant,            D.C. No. 2:18-cv-02850-JAT-JFM

 v.
                                                MEMORANDUM*
CHUNG HO CHANG; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                            Submitted January 8, 2020**

Before:      CALLAHAN, NGUYEN, and HURWITZ, Circuit Judges.

      Arizona state prisoner Woodie Leo Williams, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging a

procedural due process claim. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915A for failure to state a claim.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We affirm.

      The district court properly dismissed Williams’s claim against defendants

Judge Skiff, Judge Fisk, Montgomery, Leiter, and Chang because these defendants

are entitled to judicial or prosecutorial immunity. See Garmon v. County of Los

Angeles, 828 F.3d 837, 842-43 (9th Cir. 2016) (explaining prosecutorial

immunity); Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc)

(explaining judicial immunity).

      The district court properly dismissed Williams’s claim against defendants

Atfel and Wicks because Williams failed to allege facts sufficient to show that

these defendants acted under color of state law. See Polk County v. Dodson, 454
U.S. 312, 318-19 & nn. 7 & 9, 325 (1981) (a private attorney and a public defender

“when performing a lawyer’s traditional functions” do not act under color of state

law within the meaning of § 1983).

      AFFIRMED.




                                         2                                   19-16090